internal_revenue_service tege appeals programs n los angeles street los angeles ca release number release date date date a certified department of the treasury taxpayer_identification_number person to contact kkkk employee id number tel fax kkk uil index dear we considered your appeal of the adverse action proposed by the director exempt_organizations rulings and agreements this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code’ sec_501 as an organization described in sec_501 of the code your primary activity is to provide bargaining and billing services for your members in order to qualify for tax exemption under sec_501 an organization’s activities must be directed toward the improvement of general business conditions in an industry or industries you have not established that your activities are directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individuals sec_1 c -1 organizations that are not exempt under sec_501 generally are required to file federal income for further instructions forms and information please visit tax returns and pay tax where applicable www iis gov we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice lf you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours ak appeals team manager cc department of the treasury internal_revenue_service irs p o box cincinnati oh legend w number x state state governing body dear date mar employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you are an unincorporated association you indicated that your activities commenced more than w years ago exact date not provided in the state of x according to your constitution you are formed to promote the general welfare of the sports in which your members officiate to secure uniformity in the interpretation and dispensation of the rules to associate and educate officials in the promotion of a high standard of officiating to foster and develop genuine friendship as well as mutual helpfulness among fellow umpires and such other purposes as set forth in the charter granted to you by y the governing body for high school athletics in x along with its membership in any other recognized organization operating in the interest of participants spectators and officials of the sports in which you officiate your members provide umpire services for high school softball and baseball games plus the occasional recreational softball and baseball game you provide representation for your members before the y and act as the bargaining and billing agent with the various high schools_for your members in order to be considered for membership the applicant must pay dues for the respective year_of_participation satisfactorily complete an umpire clinic approved by your board and complete an application_for membership the amount of the annual membership dues will be determined by the board you said that if you didn’t provide this service for the teams then the y would have to assign a different umpiring association to umpire the high school softball and baseball games you directly bill the high schools_for services rendered then pay the working umpires your umpires are considered independent contractors and you issue form 1099-misc to them annually all umpires pay you a and you the _ service fee this fee is distributed to the booking agent the secretary you retain is used to cover the cost of maintaining the website the bank account and paying the umpires your income is derived from membership dues and gross_receipts from services you provide according to the financial information you provided approximately ‘ of the income you receive is from membership dues and the remainder comes from gross_receipts from the services you provide law sec_501 of the internal_revenue_code provides for exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for-profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_56_65 1956_1_cb_199 holds that a local organization whose principal activity consists of furnishing particular information and specialized individual services to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization is not entitled to exemption under sec_501 of the code as a business league even though it performs functions that are of benefit to the particular industry and the public generally revrul_58_224 1958_1_cb_242 held that an organization which operated a trade_show as its sole activity primarily for the purpose of rendering particular services to individual persons was not entitled to exemption as a business league under sec_501 of the code the organization's sole activity consisted of staging an annual merchandise show primarily exhibits by manufacturers under the sponsorship of the chamber of commerce the ruling concluded that the activities of the organization substantially served the exhibitors and retailers as a convenience and economy in the conduct of their businesses by providing selling opportunities for the distributors which was found to be considered rendering particular services for individuals as distinguished from the improvement of business conditions generally revrul_61_170 1961_2_cb_112 describes a nurses' association which maintained an employment registry primarily for the employment of members is not entitled to exemption as a charitable_organization or as a business league since its primary purpose was the operation of a regular business of a kind ordinarily carried on for profit and it is engaged in rendering particular services for individual persons rather than promoting the general business conditions of the nursing profession letter rev catalog number 47628k revrul_68_264 1968_1_cb_264 defined a particular service for the purpose of sec_501 of the code as including an activity that serves as a convenience or economy to members of the organization in the operation of their own businesses in 136_f2d_435 the court determined that the organization was not exempt from tax as a business league the organization was made up of apartment owners it did not meet the description of a business league because it regularly carried on business of a kind ordinarily conducted for profit it performed particular services for individual persons such as the furnishing of credit information the supplying of an apartment shopping service the making of arrangements for direct purchases by members at discount and similar activities in indiana retail hardware ass’n inc v united_states ct_cl 366_f2d_998 the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code application of law to be exempt under sec_501 of the code your activities must be directed to the improvement of business conditions of one or more lines of business and not benefit any private_shareholder_or_individual as stated in sec_1_501_c_6_-1 the purpose of a business league is to promote a common interest with activities directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons you operate primarily to provide a service to your members by arranging employment opportunities which causes impermissible private benefit you are similar to the organizations described in revrul_56_65 and in that you are formed to promote the economic interests of your members by providing them with employment opportunities you coordinate schedule and assign your member umpires to baseball and softball games and tournaments you are similar to the organization in revrul_61_170 because you were formed to provide employment opportunities for your members by providing these employment services you are serving the private interests of your members and do not meet the qualifications for exemption under sec_501 of the code providing employment opportunities for your members provides a convenience that they would otherwise not have without your operation given that your primary activity is directed at providing a particular service to your members you are similar to the situation described in revrul_68_264 and not exempt under sec_501 of the code the organizations in apartment operations ass'n and indiana retail hardware ass’n failed to qualify for exemption under sec_501 of the code because conducting services for their members was a substantial activity because your primary activity is arranging umpire jobs for your members you are not exempt under sec_501 conclusion based on the information provided we conclude that you are not operated as a business league described in sec_501 of the code your operations provide specific services to members and allow a convenience and private economic benefit therefore you do not qualify for exemption under sec_501 letter rev catalog number 47628k if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47628k where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter jeffrey i cooper director exempt_organizations rulings and agreements sincerely enclosure publication letter rev catalog number 47628k
